EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Thomas Trainor on 3/19/2021.

The application has been amended as follows: 
Final Listing of Claims:
1. (Previously Canceled) 

2. (Currently Amended) A method for minimizing obstruction of a media asset by an overlay by predicting a path of movement of an object of interest of the media asset and avoiding placement of the overlay in the path of movement, the method comprising:
determining that a media asset is a live media asset broadcast;
determining that the media asset is of a certain type of a plurality of types;
detecting an object of interest in a first frame of [[a]] the media asset by discerning the object of interest from a plurality of candidate objects of interest based on the certain type;
determining a first location of the object of interest in the first frame;
determining a second location of the object of interest in a second frame of the media asset;
calculating, based on the first location and the second location, a projected location of the object of interest in a third frame of the media asset that is displayed after the first frame and the second frame, wherein the calculating is performed based on both an identity of the object of interest and the certain type; and
generating for display an overlay on top of the media asset in a location that does not overlap with any of the first location, the second location, and the projected location.

3. (Original) The method of claim 2, further comprising:
determining a size of the overlay;

determining whether the region overlaps with any of the first location, the second location, and the projected location; wherein the generating for display of the overlay is performed in response to determining that the region does not overlap with any of the first location, the second location, and the projected location, and wherein the overlay is generated for display on top of the media asset within the region.
 
4. (Original) The method of claim 2, further comprising:
determining that the object of interest is not in the projected location of the third frame; and
in response to determining that the object of interest is not in the projected location of the third frame, ceasing the generating for display of the overlay on top of the media asset.
 
5. (Original) The method of claim 4, further comprising, further in response to determining that the object of interest is not in the projected location of the third frame:
updating a model used to calculate the projected location of the object of interest with data indicating that the calculation of the projected location of the object of interest has failed;
determining, based on the updated model, an updated projected location of the object of interest in a fourth frame of the media asset; and
generating for display the overlay on top of the media asset in a location that does not overlap the updated projected location.
 
6. (Original) The method of claim 2, wherein calculating, based on the first location and the second location, the projected location of the object of interest in the third frame of the media asset comprises:
determining an amount of content that is to be included in the overlay;
determining, based on information of a user profile, a first amount of time the user will require to consume the content;
determining a second amount of time that will lapse before the object of interest reaches the projected location; and

 
7. (Newly Canceled)
 
8. (Original) The method of claim 2, wherein calculating, based on the first location and the second location, the projected location of the object of interest in the third frame of the media asset, comprises:
comparing the first location to the second location to determine a distance between the first location and the second location and a direction in which the media object is traveling;
comparing a time stamp of the first frame to a time stamp of the second frame to determine a time difference between the times at which the first frame and the second frame were broadcast;
determining a velocity of the object of interest based on the distance, the direction, and the time difference;
determining a projected time stamp of the third frame; and
determining the projected location based on where the object of interest will be in the third frame if the velocity is substantially maintained.
 
9. (Original) The method of claim 2, wherein the media asset is a live broadcast of a sporting event, wherein the object of interest is a person participating in the sporting event, wherein the first location and the second location are equal, and wherein the method further comprises:
accessing a profile of the person; and
determining, based on information of the profile, a preferred direction that the person tends to travel when participating in the sporting event, wherein calculating the projected location of the object of interest in the third frame of the media asset further comprises basing the projected location on the preferred direction.
 
10. (Original) The method of claim 2, wherein the media asset is a live broadcast of a sporting event, wherein the object of interest is a ball, and wherein the method further comprises:
detecting, in a fourth frame of the media asset, a person at a third position;
detecting, in a fifth frame of the media asset, the person at a fourth position;

calculating an updated projected position for a sixth frame of the media asset of the ball based on the movement of the person between the third position and the fourth position.
 
11. (Original) The method of claim 10, wherein calculating the updated projected position for the sixth frame of the media asset of the ball based on the movement of the person between the third position and the fourth position comprises:
determining a first velocity of the person based on the third position, the fourth position, a time stamp of the fourth frame, and a time stamp of the fifth frame;
determining a second velocity of the ball based on a location of the ball at in the fourth frame and the fifth frame; and
determining the updated projected position by combining the first velocity and the second velocity.
 
12.	(Currently Amended) A system for minimizing obstruction of a media asset by an overlay by predicting a path of movement of an object of interest of the media asset and avoiding placement of the overlay in the path of movement, the system comprising:
object detection circuitry;
display circuitry; and
control circuitry configured to:
	determine that a media asset is a live media asset broadcast;
	determine that the media asset is of a certain type of a plurality of types;
	detect, using the object detection circuitry, an object of interest in a first frame of [[a]] the media asset by discerning the object of interest from a plurality of candidate objects of interest based on the certain type;
	determine a first location of the object of interest in the first frame;
	determine a second location of the object of interest in a second frame of the media asset;
	calculate, based on the first location and the second location, a projected location of the object of interest in a third frame of the media asset that is displayed after the first frame and the , wherein the calculating is performed based on both an identity of the object of interest and the certain type; and
	generate for display, using the display circuitry, an overlay on top of the media asset in a location that does not overlap with any of the first location, the second location, and the projected location.
 
13. (Original) The system of claim 12, wherein the control circuitry is further configured to:
determine a size of the overlay;
identify a region in the second frame corresponding to the size of the overlay that is unchanged in the second frame as compared to the first frame; and
determine whether the region overlaps with any of the first location, the second location, and the projected location; wherein the control circuitry is further configured to perform the generating for display of the overlay in response to determining that the region does not overlap with any of the first location, the second location, and the projected location, and wherein the overlay is generated for display on top of the media asset within the region.
 
14. (Original) The system of claim 12, wherein the control circuitry is further configured to:
determine that the object of interest is not in the projected location of the third frame; and
in response to determining that the object of interest is not in the projected location of the third frame, cease the generating for display of the overlay on top of the media asset.
 
15. (Original) The system of claim 14, wherein the control circuitry is further configured to, further in response to determining that the object of interest is not in the projected location of the third frame:
update a model used to calculate the projected location of the object of interest with data indicating that the calculation of the projected location of the object of interest has failed;
determine, based on the updated model, an updated projected location of the object of interest in a fourth frame of the media asset; and
generate for display the overlay on top of the media asset in a location that does not overlap the updated projected location.
 

determine an amount of content that is to be included in the overlay;
determine, based on information of a user profile, a first amount of time the user will require to consume the content;
determine a second amount of time that will lapse before the object of interest reaches the projected location; and
in response to determining that the second amount of time exceeds the first amount of time, generate for display the overlay on top of the media asset at the projected location for a period of time that is less than the second amount of time.
 
17. (Newly Canceled) 
 
18. (Original) The system of claim 12, wherein the control circuitry is further configured, when calculating, based on the first location and the second location, the projected location of the object of interest in the third frame of the media asset, to:
compare the first location to the second location to determine a distance between the first location and the second location and a direction in which the media object is traveling;
compare a time stamp of the first frame to a time stamp of the second frame to determine a time difference between the times at which the first frame and the second frame were broadcast;
determine a velocity of the object of interest based on the distance, the direction, and the time difference;
determine a projected time stamp of the third frame; and
determine the projected location based on where the object of interest will be in the third frame if the velocity is substantially maintained.
 
19.	(Original) The system of claim 12, wherein the media asset is a live broadcast of a sporting event, wherein the object of interest is a person participating in the sporting event, wherein the first location and the second location are equal, and wherein the control circuitry is further configured to:
access a profile of the person; and

 
20.	(Original) The system of claim 12, wherein the media asset is a live broadcast of a sporting event, wherein the object of interest is a ball, and wherein the control circuitry is further configured to:
detect, in a fourth frame of the media asset, a person at a third position;
detect, in a fifth frame of the media asset, the person at a fourth position;
determine, based on movement of the person between the third position and the fourth position, that the person is likely to interact with the ball; and
calculate an updated projected position for a sixth frame of the media asset of the ball based on the movement of the person between the third position and the fourth position.
 
21.	(Original) The system of claim 20, wherein the control circuitry is further configured, when calculating the updated projected position for the sixth frame of the media asset of the ball based on the movement of the person between the third position and the fourth position, to:
determine a first velocity of the person based on the third position, the fourth position, a time stamp of the fourth frame, and a time stamp of the fifth frame;
determine a second velocity of the ball based on a location of the ball at in the fourth frame and the fifth frame; and
determine the updated projected position by combining the first velocity and the second velocity.

22-51.	(Previously Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424